 1
 2
 3
                                                                          FILED
                                                               CLERK, U.S. D!^-r'^T ~'OURT
 4                                                                           -_
 5                                                                       MAR 2 ~3 2019
 6                                                               ~__ _                  _,._
                                                             ~~~,iTr:~'.L u;.~, ~ ~;;~ uF CALIFORNIA
                                                             i:'~                            DEPUTY
 7

 g
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
~~~                                          Case No. CR 17-0591-GW
      UNITED STATES OF AMERICA,
13                                           ORDER OF DETENTION
                     Plaintiff,
14                                            Fed. R. Crim. P. 32.1(a)(6);
                     v.                       8 U.S.C. § 3143(a)(1)]
15
      SHIRLEY HUIZAR,
16
                     Defendant.
17
18
19
20                                           I.
21          On March 28, 2019, Defendant made her initial appearance on the petition
22    for revocation of supervised and warrant for arrest issued on November 18, 2018.
23    Defendant was represented by Mark Kassabian, a member of the indigent defense
24    panel who was previously appointed to represent Defendant.
25
F~~
27
28
 1                                                   II.
 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 3   3143(a)following Defendant's arrest for alleged violations) of the terms of
 4   Defendant's ❑probation / ~ supervised release,
 5         The Court finds that
 6         A.      ~      Defendant has not carried her burden of establishing by clear
 7   and convincing evidence that Defendant will appear for further proceedings as
 8   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
 9              ~ allegations in the petition, defendant left a sober living facility and
10              failed to report to the Probation Officer, Defendant's use of
11              methamphetamine, lack of bail resources, and use of aliases;
12         B.      ~      Defendant has not carried her burden of establishing by clear
13         and convincing evidence that Defendant will not endanger the safety of any
14         other person or the community if released [18 U.S.C. § 3142(b-c)]. This
15         finding is based on:
16              ~ allegations in the petition include use of amphetamines and Defendant
17              is currently subject to three different terms of probation.
18
19                                            III.
20         IT IS THEREFORE ORDERED that the defendant is remanded to the
21   custody ofthe U.S. Marshal pending further proceedings in this matter.
22
     Dated: March 28,2019
23
                                                       /s/
24
                                                   ALKASAGAR
25                                            UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                2
